Sutton, J.
1. “Before any writ of certiorari shall issue, except as hereinafter provided, the party applying for the same, his agent, or attorney, shall give bond and good security, condition [conditioned] to pay the adverse party in the cause the eventual condemnation-money, to*249gether with all future costs, and shall also produce a certificate from the officer whose decision or judgment is the subject-matter of complaint, that all costs which have accrued on the trial below have been paid.” Code, § 19-206. “If the party applying for the writ of certiorari will make and file with his petition an affidavit, in writing, that he is advised and believes that he has good cause for certiorari to the superior court, and that owing to his poverty he is unable to pay the costs or give security as the case may be, as required in the preceding section, such affidavit shall in every respect answer instead of the certificate and bond above mentioned, as the case may be.” § 19-208. Failure to pay the costs and give the bond with security, or in lieu thereof to make the pauper’s affidavit as required by the above statute, renders the certiorari void. Simpkins v. Johnson, 3 Ga. App. 437 (2) (60 S. E. 202); Hackett v. Tate, 18 Ga. App. 453 (89 S. E. 535); Davis v. Cunningham, 31 Ga. App. 296 (120 S. E. 641).
Decided January 22, 1938.
Linion S. James, for plaintiff in error. A. W. White, contra.
2. Accordingly, where the applicant for certiorari did not pay the costs and give bond with security for the eventual condemnation-money, or make an affidavit that owing to his poverty he was unable to pay the costs or give security, but made an affidavit only that he was unable to pay the costs, the judge of the superior court properly dismissed the certiorari.

Judgment affirmed.


Stephens, P. J., and Felton, J., oonour.